364 P.2d 823 (1961)
Richard L. HOFFMEISTER, Appellant (Plaintiff-Appellant below),
v.
John McINTOSH, Appellee (Defendant-Appellee below).
No. 2941.
Supreme Court of Wyoming.
September 13, 1961.
R. Lauren Moran, Denver, Colo., for appellant.
Spence, Hill, Oeland & Tschirgi, Riverton, for appellee.
Before BLUME, C.J., and PARKER, HARNSBERGER, and McINTYRE, JJ.
Mr. Justice PARKER delivered the opinion of the court.
Appellee has presented a petition for rehearing in which he emphasizes that this court has overlooked the appellant's delay in filing a transcript of the county commissioners' proceedings. Since any objection on that ground was waived at the pretrial hearing, the timeliness of the filing was not discussed in the original opinion and does not merit consideration here.
Appellee requests that the court give specific direction regarding the further procedures in the instant case, especially as to what may be considered by the district court on appeal. There is no occasion to enter into a discussion of this subject which has been considered many times both as to appeals from agencies whose authority is constitutional[1] and from those whose authority resides solely in statute.[2] The controlling statute in the instant case provides for an appeal, and that provision should not be enlarged. This means, of course, that the trial in the district court will be a review of the record *824 and not a trial de novo. However, in that connection it should be remembered that such administrative tribunals are obligated in their disposition of cases to consider all relevant evidence and argument,[3] and in an appeal from an inferior tribunal, the minutes, if incomplete, are subject to supplementation by competent evidence which would show actual occurrences before the agency.[4]
Rehearing denied.
NOTES
[1]  Rayburne v. Queen, 78 Wyo. 359, 326 P.2d 1108; Howard v. Lindmier, 67 Wyo. 78, 214 P.2d 737.
[2]  School District No. 9 in County of Fremont v. District Boundary Board in and for Fremont County, Wyo., 351 P.2d 106; Whitesides v. Council of City of Cheyenne, 78 Wyo. 80, 319 P.2d 520.
[3]  Lake De Smet Reservoir Co. v. Kaufmann, 75 Wyo. 87, 292 P.2d 482.
[4]  School District No. 9 in County of Fremont v. District Boundary Board in and for Fremont County, Wyo., 351 P.2d 106.